Title: From Thomas Jefferson to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 26 May 1807
From: Jefferson, Thomas
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


                        
                            My dear friend
                            
                            Washington May 26. 07.
                        
                        I am a bad correspondent; but it is not from want of inclination, nor that I do nothing, but that having too
                            much to do, I leave undone that which admits delay with least injury. your letter of Nov. 16. is just now recieved, and it
                            gives me great pleasure that a person so well acquainted with the localities as M. Pitot has been able to give you so
                            favorable an account of your lands. that his estimates will become just with a little time I believe, but I am also afraid
                            his esteem for you may have misled his judgment into some little anticipation of value. but I speak from ignorance, & he
                            from knolege. I have no doubt mr Duplantier will make the best location possible. indeed his zeal had in one instance led
                            us to fear you would be injured by it. he had comprehended in his location not only the grounds vacant of all title in
                            the vicinity of N. Orleans which had been a principal object in my eye to enable you speedily to raise a sum of money, but
                            also grounds which had been reserved & were necessary for the range of the forts, which had been left open as a common
                            for the citizens. knowing this would excite reclamations dangerous to your interests, and threatening their popularity
                            both there & here, I wrote immediately to Govr. Claiborne to get him to withdraw to a certain extent (about point blank
                            shot) from the fort, the grounds within that being necessary for the public. but in the mean time an alarm was excited in
                            the town, & they instructed their representative in Congress to claim for the use of the town & public the whole of
                            the vacant lands in it’s vicinity. mr Gallatin however effected a compromise with him by ceding the grounds next to the
                            fort, so as to leave your claim clear to all the lands we originally contemplated for you, as formerly explained to you. I
                            very much wished your presence there during the late conspiracy of Burr. the native inhabitants were unshaken in their
                            fidelity. but there was a small band of American adventurers who had fled there from their debts, and who were longing to
                            dip their hands into the mines of Mexico, enlisted in Burr’s double project of attacking that country & severing our
                            union. had Burr had a little success in the upper country these parricides would have joined him. however the whole
                            business has shewn that neither he nor they knew any thing of the people of this country. a simple proclamation informing
                            the people of these combinations, and calling on them to suppress them, produced an instantaneous levée en masse of our
                            citizens wherever there appeared any thing to lay hold of, & the whole was crushed in one instant. it is certain that he
                            never had one hundred men engaged in his enterprize, & most of these were made to believe the government patronised it.
                                 which artifice had been practised by Miranda a short time before,
                            and had decoyed about 30. Americans to engage in his unauthorised projects. Burr is now under trial for a misdemeanor,
                            that is for his projected Mexican enterprize, and will be put on his trial for treason as soon as the witnesses can be
                            collected, for his attempt to sever the union, and unless his federal patrons give him an opportunity of running away he
                            will unquestionably be convicted on both prosecutions. the enterprise has done good by proving that the attachment of the
                            people in the West is as firm as that in the East to the union of our country, and by establishing a mutual & universal
                            confidence. your presence at New Orleans would have been of value, as a point of union & confidence for the antient
                            inhabitants, American as well as Creole. New Orleans itself is said to be unhealthy for strangers; but on the Western side
                            of the river is as healthy & fine a country as is in the Universe.—Your Emperor has done more splendid things, but he
                            never did one which will give happiness to so great a number of human beings as the ceding Louisiana to the US. 
                  I wrote to
                            Madame de Tessé on the 21st. of Feb. and at the same time sent a box of seeds, nuts, acorns &c to Baltimore,
                            which were forwarded to Bordeaux for her, to the care of mr Lee our Consul there. I had done the same thing the preceding
                            year. that vessel was taken by the English, detained, but got to France in April. it is so difficult in times of war to
                            get any thing carried safely across the Atlantic as to be very discouraging. I shall not fail however to repeat my
                            endeavors as to such objects as are in our neighborhood here, until she has a plenty of them. I am panting for retirement,
                            but am as yet nearly two years from that goal. the general sollicitations I have recieved to continue another term give me
                            great consolation, but considerations public as well as personal determine me inflexibly on that measure. permit me to
                            place here my most friendly respects to M. & Me. de Tessé, & Me. de la Fayette, accept for yourself my salutations
                            & assurances of sincere & affectionate esteem.
                        
                            Th: Jefferson
                            
                        
                    